Appeal from an order of the Supreme Court, Steuben County (Marianne Furfure, A.J.), entered December 27, 2004. The order denied the motion of Robert Sills, as guardian of the person and property of Angeline V. Sills, seeking, inter alia, to terminate the appointment of the guardian ad litem or to preclude her from settling or discontinuing certain lawsuits.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Matter of Sills v Fleet Natl. Bank (32 AD3d 1157 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Smith, JJ.